         Case 5:12-cv-01341-G Document 536-2 Filed 01/07/21 Page 1 of 2




                           DECLARATION OF SALAH GAMOUDI

       I, Salah Gamoudi, being duly sworn and under penalty of perjury in accordance with 12
O.S. § 426 and 28 U.S.C. § 1746, state upon my oath the following:

   1. My name is Salah Gamoudi. I am over the age of eighteen, am of sound mind, and have
      knowledge of the information included in this declaration either personally or based upon
      a review of the books and records of my employer.

   2. I am the Chief Financial Officer and Chief Accounting Officer of SandRidge Energy, Inc.
      (“SandRidge”).

   3. I am familiar with the related securities litigation identified as In re SandRidge Energy,
      Inc. Securities Litigation, Case No. CIV-12-1341-G, and Duane & Virginia Lanier Trust
      v. SandRidge Mississippian Trust I, et al., Case No. CIV-15-634-G, both currently pending
      in the United States District Court for the Western District of Oklahoma.

   4. I am aware that SandRidge remains a defendant in both cases identified above, but any
      recovery against it is limited to available funds from insurance policies that may provide
      coverage for the claims asserted.

   5. As part of my duties, I am responsible for overseeing and monitoring the policies discussed
      in the preceding paragraph.

   6. The policies providing coverage are wasting policies.

   7. Throughout this litigation, SandRidge has paid litigation expenses for itself as well as for
      several other parties, including the attorneys’ fees for defendants James Bennett, Matthew
      Grubb as well as fees of counsel for the defendant trust entities, using funds from the
      insurance policies discussed above.

   8. As a practical matter, expenses have been submitted to and initially paid by SandRidge,
      and SandRidge then has sought reimbursement from its insurer for those paid expenses. I
      have been one of the individuals directly involved in ensuring reimbursement for litigation
      expenses from SandRidge’s insurer.

   9. On October 25, 2020, SandRidge’s insurer notified it that all of the funds available under
      the policy have been exhausted, and there were no remaining amounts available for
      reimbursement of future expenses.

   10. SandRidge expects that, moving forward, it will be required to self-fund all further
       expenses in this matter at least as to itself, if not also to the additional defendants identified
       above.

   11. I state under penalty of perjury under the laws of Oklahoma and the laws of the United
       States of America that the foregoing is true and correct.

   12. This declaration is made in the following location: Travis County, Texas.
         Case 5:12-cv-01341-G Document 536-2 Filed 01/07/21 Page 2 of 2




Dated this 30th day of December, 2020.

                                          ____________________________________
                                          SALAH GAMOUDI
